DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-5,8,10-13-14,16-18 were amended, claims 2-18 are pending. 
Claims rejection under 35 USC 112 second were withdrawn due to applicant amendments.
Response to Arguments
Applicant’s arguments with respect to claim 2, 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2- 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kamijoh et al(US 20200387432 A1) in view of Luedtke et al(US 11269859 B1) and further in view of MESSERGES et al(US 20200134760 A1).

With regards to claim 2, Kamijoh discloses, A programmed portable device, comprising: 
a portable computer device , operating using a battery, and a processor, and having a wireless communication capability, the portable computer device having the ability to determine at least a location of a user at a specified time (FIG 1 105 and associated text; [0209] One skilled in the art will appreciate that a “system” could be embodied as a personal computer, a server, a console, a personal digital assistant (PDA), a cell phone, a tablet computing device, a smartphone or any other suitable computing device, or combination of devices); 
the portable computer device creating, at specified index time points, information representing what a user is doing at  times associated with the specified index time points ([0187] FIG. 17 illustrates an exemplary of local common data stored in each snapshot node groups, according to another embodiment of the present invention. Each snapshot node 1100 may take care of assigned user(s) (e.g. enterprises), by storing the delta snapshot of the local common data periodically. At audit, each snapshot node 1100 may add the delta snapshot of the local common data of all the assigned users up to the closest timing (tx) equal to or before the requested time point ta, and gathers other users' snapshot at time point tx from other snapshot nodes 1100 so that the snapshot at time point tx for all the users can be gathered. Each snapshot node 1100 may execute chain code from time point tx to time point ta to restore the snapshot at time point ta, and may compare its hash value with the one stored in Blockchain. [0093] FIG. 6A illustrates a process 600 of a new block being added to a distributed ledger 620, according to example embodiments, and FIG. 6B illustrates contents of a new data block structure 630 for blockchain, according to example embodiments. Referring to FIG. 6A, clients (not shown) may submit transactions to blockchain nodes 611, 612, and/or 613. Clients may execute be instructions received from any source to enact activity on the blockchain 620. As an example, clients may be applications that act on behalf of a requester, such as a device, person or entity to propose transactions for the blockchain. The plurality of blockchain peers (e.g., blockchain nodes 611, 612, and 613) may maintain a state of the blockchain network and a copy of the distributed ledger 620), 
the portable computer device encrypting the information about what the user is doing at the times, and adding the encrypted data to a ledger file along with cryptographically secure information which ensures that the information is secure ([0071]; Data written to the blockchain can be public and/or can be encrypted and maintained as private. [0051]).

Kamijoh does not exclusively but Luedtke teaches, the portable computer device encrypting the information about what the user is doing at the times, and was actually created at a specified time (Col 18 line 65- col 19 line 10; 119) FIG. 5C illustrates an illustrative example of machine data can be stored in a data store in accordance with various disclosed embodiments. In other embodiments, machine data can be stored in a flat file in a corresponding bucket with an associated index file, such as a time series index or “TSIDX.” As such, the depiction of machine data and associated metadata as rows and columns in the table of FIG. 5C is merely illustrative and is not intended to limit the data format in which the machine data and metadata is stored in various embodiments described herein. In one particular embodiment, machine data can be stored in a compressed or encrypted formatted. In such embodiments, the machine data can be stored with or be associated with data that describes the compression or encryption scheme with which the machine data is stored. The information about the compression or encryption scheme can be used to decompress or decrypt the machine data, and any metadata with which it is stored, at search time.), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kamijoh’s device with teaching of Luedtke in order to  diagnose performance problems, monitor user interactions, and to derive other insights (Luedtke Col 3 line 30-35; ).

Kamijoh in view of Luedtke do not exclusively but Messerges teaches, the computer device creating an index to the ledger file, the index including the ability to find information about the user's activities from the ledger file ([0129]; In an exemplary embodiment, a police department may host a hybrid public/permissioned distributed ledger in which the public may access certain public portions of incident-related data records (e.g., anonymized police officer identifiers, incident titles or locations, etc.) while only authorized users (e.g., users or agents within the police department) may access the private portions of incident-related data records (e.g., officer identities, suspect identities, etc.) and/or validate incident-related data records (e.g., participate in the consensus). Private portions of incident-related data records may be encrypted. In some embodiments, private information may be stored in a separate access-controlled database, and the relevant incident-related data records of the distributed ledger maintain pointers to (and/or cryptographic hashes of) such private information. In additional embodiments, private incident-related data records may be contained in one or more private, permissioned distributed ledgers, public incident-related data records may be contained in a public distributed ledger, and, where applicable, such public incident-related data records may include pointers to (and/or cryptographic hashes of) relevant private incident-related data records. See also [0103]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kamijoh in view of Luedtke’s device with teaching of Rong in order to access the agency's data in the event of data loss, corruption, improper modification, server unavailability, and the like (Messerges [0019]).

With regards to claim 3, Komijoh in view of Luedtke  and Messerges,  wherein the index file is in a form that allows a user querying data for information about each time the user was at a specific location, to return information from the index about each time the user was at the specific location (Luedtke col 18 line 65- col 19 line 10;  119) FIG. 5C illustrates an illustrative example of machine data can be stored in a data store in accordance with various disclosed embodiments. In other embodiments, machine data can be stored in a flat file in a corresponding bucket with an associated index file, such as a time series index or “TSIDX.” As such, the depiction of machine data and associated metadata as rows and columns in the table of FIG. 5C is merely illustrative and is not intended to limit the data format in which the machine data and metadata is stored in various embodiments described herein. In one particular embodiment, machine data can be stored in a compressed or encrypted formatted. In such embodiments, the machine data can be stored with or be associated with data that describes the compression or encryption scheme with which the machine data is stored. The information about the compression or encryption scheme can be used to decompress or decrypt the machine data, and any metadata with which it is stored, at search time.). Motivation would be same as stated in claim 2.

With regards to claim 4, Komijoh in view of Luedtke  and Messerges, wherein the specified index time points are specified intervals of time throughout the user's day; and the portable computer device creating, at each of the index time points, information representing what a user is doing at times associated with the specified index time points (Luedtke FIG 5C and associated text; ). Motivation would be same as stated in claim 2.

With regards to claim 9, Komijoh further discloses, wherein the portable computer is a portable phone ([0209] One skilled in the art will appreciate that a “system” could be embodied as a personal computer, a server, a console, a personal digital assistant (PDA), a cell phone, a tablet computing device, a smartphone or any other suitable computing device, or combination of devices)

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kamijoh et al(US 20200387432 A1) in view of Luedtke et al(US 11269859 B1) and further in view of MESSERGES et al(US 20200134760 A1) and In further View of Chafni et al(US 9730022 B1).
With regards to claim 5, Komijoh in view of Luedtke  and Messerges Taches,  the portable computer device creating, at each of the index time points, information representing what a user is doing at times associated with the specified index time points (Luedtke FIG5C and associated text; )

Komijoh in view of Luedtke  and Messerges do not but CHafni teaches,  wherein the specified intervals are set each time the user arrives at a new location (Chafni col 2 line 65-col 3line 5; (14) The mobile app sets a new specified time interval at which to re-check the location of the user based on the travel speed of the first measurement. For example, if the mobile app is pre-determined to check the location of the user at a specified interval of every 15 minutes, but the user is moving in a car, the mobile app may change the specified interval to every four minutes. This new specified time interval may reset to every 15 minutes when the user stops moving.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kamijoh in view ofLuedtke and Messerges’s device with teaching of Chafni in order for utilizing location information to augment biometric screening (Chafni Abstarct).

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kamijoh et al(US 20200387432 A1) in view of Luedtke et al(US 11269859 B1) and further in view of MESSERGES et al(US 20200134760 A1) and In further View of CHOI et al(US 20150317057 A1).

With regards to claim 6, Komijoh in view of Luedtke  and Messerges do not but CHOI teaches, wherein at least one of the parts of the information is verified by the computer's automatic detection of information (0044] When providing an augmented reality-based navigation service, the navigation apparatus 1 provides an augmented SNS information. In this case, the navigation apparatus 1 provides SNS information generated or used at an interested point on a real-world image. For example, the navigation apparatus 1 provides a service that allows a user to see Twitter or Facebook postings of the user's friends around the user's current location, along with a real world image captured by a camera. Thus, the user is able to see the friends' postings posted around the user's current location, thereby being enabled to easily check the date and type of activities of the friends.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Komijoh in view of Luedtke  and Messerges’s device with teaching of CHOI in order for providing social network service information based on augmented reality (CHOI [0009]).

With regards to claim 7, Komijoh in view of Luedtke  and Messerges and CHOI discloses, wherein at least one of the parts of information is verified by detecting an action of another friend on a social network ([0109] According to an exemplary embodiment, a map point may be indicated on a virtual map and augmented SNS information may be displayed at the map point in a map-based augmented reality navigation system implemented based on an MPEG-4 Scene. For example, the present disclosure provides a service that allows a user to see Twitter or Facebook postings of the user's friends around the user's current location, along with a real world image captured by a camera. As a result, the user is able to see the friends' postings posted around the user's current location, thereby being enabled to easily check the date and type of activities of the friends.). Motivation would be same as stated in claim 6. 
Allowable Subject Matter


Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-18 are allowed based on prior art of records.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as amended, creating an encrypted index to the encrypted sequence, the encrypted index including the ability to find information about the user's activities from the encrypted sequence, where the index file is in a form that allows a user querying data for information about each time the user was at a specific location, to return information from the index about each time the user was at the specific location.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498